Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 Integration Update 9:Our Culture next Cultural Assessment We recentlyconducted asurvey of theexecutivepopulation ofboth companies,and we learnedthree key things. 1 2 3 We have… A strong, similarcultural foundation A shared, commoncultural ideal A few misperceptionswe need to address next 1.
